Exhibit 10.7

FORM OF SEVERANCE AND CHANGE OF CONTROL AGREEMENT (VICE PRESIDENTS)

THIS SEVERANCE AND CHANGE OF CONTROL AGREEMENT (this “Agreement”) is entered
into by and between Orthovita, Inc., a Pennsylvania corporation having its
principal offices in Malvern, PA (the “Company”), and
                                         (the “Executive”) effective
                     (the “Effective Date”).

WHEREAS, the Company desires to provide Executive: (i) severance termination
benefits (prior to a change in control), (ii) change of control termination
benefits (on or after a change in control), and (iii) certain death and
disability benefits on the terms and conditions, and for the consideration,
hereinafter set forth, and Executive desires to be employed by Company on such
terms and conditions and for such consideration;

WHEREAS, the benefits provided to Executive under this Agreement are described
in the following Sections: (i) Section 6 outlines the severance termination
benefits (prior to a change of control), (ii) Sections 6 and 11 outline the
double-trigger change in control termination benefits (on or after a change in
control), and (iii) Sections 8 and 9 outline the death and disability benefits;
and

WHEREAS, in addition to providing the benefits outlined in Sections 6, 8, 9 and
11 (as described above), this Agreement imposes duties and obligations and other
requirements as follows: (i) Section 1 imposes a duty of loyalty on Executive,
(ii) Section 6, 7 and 10 outline the triggers to terminate employment,
(iii) Section 6 requires Executive to sign a release to receive benefits (other
than death or disability benefits), (iv) Section 13 imposes restrictive
covenants on Executive, and (v) Section 15 includes a mandatory arbitration
provision, as well as other miscellaneous provisions.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

1. Employment.

(a) Duties.

(i) The Executive shall serve as the                                          of
the Company with duties, responsibilities and authority commensurate therewith
and shall report to the Chief Executive Officer. The Executive shall perform all
duties and accept all responsibilities incident to such position as may be
reasonably assigned to him/her by the Chief Executive Officer.

(ii) The Executive represents to the Company that he/she is not subject to or a
party to any employment agreement, non-competition covenant, understanding or
restriction which would be breached



--------------------------------------------------------------------------------

by or prohibit the Executive from executing this Agreement and performing fully
his/her duties and responsibilities hereunder.

(b) Term. This Agreement shall begin on the Effective Date and shall terminate
automatically on the earlier of (i) Executive’s termination of employment with
Company or (ii) the first anniversary of a Change of Control (as defined below)
or (iii) the date on which Executive, while remaining employed by the Company,
ceases to serve as an executive at the level of vice president or above of the
Company (the “Term”).

(c) Best Efforts. During the Term, the Executive shall devote his/her best
efforts and full time and attention to promote the business and affairs of the
Company and its affiliated entities, and shall be engaged in other business
activities only to the extent that such activities do not materially interfere
or conflict with the Executive’s obligations to the Company hereunder,
including, without limitation, obligations pursuant to Section 13 below. The
foregoing also shall not be construed as preventing the Executive from
(1) serving on civic, educational, philanthropic or charitable boards or
committees, or, with the prior written consent of the Board of Directors of the
Company (the “Board”), in its sole discretion, on corporate boards, and
(2) managing personal investments, so long as such activities are permitted
under the Company’s Code of Conduct and employment policies. Notwithstanding any
provision of this Section 1 of the Agreement to the contrary, in no event shall
the Executive invest in any business competitive with the Company or that would
otherwise violate the provisions of Section 13 below (other than as a
shareholder of less than 1% of a publicly traded company).

2. Base Salary and Bonus.

(a) During the Term, for all of the services rendered by the Executive
hereunder, the Company shall pay Executive a base salary (“Base Salary”), at the
initial annual rate of $            , payable in installments at such times as
the Company customarily pays its other employees. The Executive’s Base Salary
shall be reviewed periodically by the Board (or a committee of the Board)
pursuant to the Board’s normal performance review policies for officers at
Executive’s level.

(b) In addition, during the Term, the Executive shall be eligible to receive an
annual bonus based on the attainment of individual and corporate performance
goals and targets, as determined by the Board (or a Board committee), in its
sole discretion, as of the beginning of each fiscal year. The target bonus for
the Executive for any calendar year during the Term shall be as established by
the Board or Board committee, provided, however that the Executive’s target
bonus opportunity shall be based on not less than     % of the Executive’s Base
Salary in effect for such calendar year. Promptly after receipt of the financial
or other information on which the performance goals are based after the end of
the fiscal year, the Board (or Board committee) shall review actual performance
against the applicable performance goals and targets and shall notify the
Executive of the amount of the Executive’s bonus, if any. The Executive’s bonus
shall be paid to him/her after the end of the fiscal year to which it relates,
at the same time and under the same terms and conditions as other executives of
the Company; provided that in no event shall the Executive’s bonus be paid later
than March 15 of the calendar year following the fiscal year for which it was
earned.

 

2



--------------------------------------------------------------------------------

3. Retirement and Welfare Benefits. The Executive shall be eligible to
participate in the Company’s health, life insurance, long and short-term
disability, dental, retirement, savings and medical programs, directors and
officers liability insurance and other benefit plans or programs generally made
available to other officers of the Company at Executive’s level, if any,
pursuant to their respective terms and conditions. In addition, the Executive
shall be eligible to participate in any long-term equity incentive programs
(including the Company’s 2007 Omnibus Equity Compensation Plan and any successor
plan) established by the Company for its executives generally at levels
determined by the Board (or a Board committee) in its sole discretion,
commensurate with the Executive’s position as
                                        . Nothing in this Agreement shall
preclude the Company or any affiliate of the Company from terminating or
amending any employee benefit plan or program from time to time after the
Effective Date.

4. Vacation. The Executive shall be entitled to vacation, holiday and sick leave
at levels commensurate with those provided to other senior executive officers of
the Company, in accordance with the Company’s vacation, holiday and other pay
for time not worked policies.

5. Expenses. The Company shall reimburse the Executive for all necessary and
reasonable travel and other business expenses incurred by the Executive in the
performance of his/her duties hereunder in accordance with such reasonable
accounting procedures as the Company may adopt generally from time to time for
executives.

6. Termination Without Cause; Resignation for Good Reason following a Change of
Control. The provisions of this Section 6 shall apply if either (i) the
Executive’s employment is terminated by the Company without Cause (as defined in
Section 12 below) or (ii) the Executive resigns under this Section 6 for Good
Reason within 12 months following a Change of Control. The Executive shall give
the Company not less than 30 days’ prior written notice of such resignation.

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause upon not less than 30 days’ prior written notice to the
Executive; provided that, in the event that such notice is given, the Executive
shall be under no obligation to render any additional services to the Company
and shall be allowed to seek other employment. In addition, on the date of the
Executive’s termination of employment for any reason, the Executive agrees to
resign all positions, including as an officer and, if applicable, as a director
or member of the board of directors, of the Company and its parents,
subsidiaries and affiliates.

(b) Unless the Executive complies with the provisions of Section 6(c) below,
upon termination without Cause at any time or resignation for Good Reason
following a Change of Control under Section 6(a) above, the Executive shall be
entitled to receive only the amount due to the Executive under the Company’s
then current severance pay plan for employees, if any, but only to the extent
not conditioned on the execution of a release by the Executive. No other
payments or benefits shall be due under this Agreement to the Executive, but the
Executive shall be entitled to any benefits accrued and due in accordance with
the terms of any applicable benefit plans and programs of the Company.

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 6(b), upon termination without
Cause at any time or resignation for Good Reason following a Change of Control
under Section 6(a) above, as applicable, if the Executive executes and does not
revoke a written release, in a form acceptable to the Company, in its sole
discretion, of any and all claims against the Company and all related parties
with respect to all matters arising out of the Executive’s employment by the
Company, or the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the Company
under which the Executive has accrued and is due a benefit) (the “Release”), the
Executive shall be entitled to receive, in lieu of the payment described in
Section 6(b) and any other payments due under any severance plan or program for
employees or executives, the following:

(i) An amount equal to 9 months of the Executive’s annual Base Salary (at the
rate in effect immediately before the Executive’s termination), payable in
normal installments in accordance with the Company’s payroll practices;
provided, however, that if Executive’s termination without Cause occurs prior to
a Change of Control or after 12 months following a Change of Control, the amount
payable under this Section 6(c)(i) shall equal 6 months (the 9 or 6 month
period, as applicable, is referred to as the “Severance Period”); provided that
the Company may, in its sole discretion, extend a 6 month Severance Period to a
9 month Severance Period upon written notice to Executive on or before the date
on which Executive executes and delivers the Release and pay Executive an
additional three months’ of the Executive’s annual Base Salary in order to
extend by three months the Restriction Period described in Section 13. Payments
shall commence within 60 days after the effective date on which the Executive’s
employment terminates, on the first payroll date following expiration of the
maximum revocation period applicable to the Release, except as provided in
Section 6(c)(v) below.

(ii) A pro rata bonus for the year in which the Executive’s termination of
employment occurs to the extent that such amount would have been earned in
accordance with the terms of the Company’s annual incentive program only with
respect to the calendar year in which the Executive’s termination of employment
occurs, without regard to a requirement, if any, that the Executive be employed
by the Company on the date of payment. The pro-rata bonus shall be payable at
the date on which other bonuses are paid for the year after the end of the
fiscal year to which it relates; provided that in no event shall the Executive’s
pro rata bonus be paid later than March 15 of the calendar year following the
fiscal year for which it was earned, except as provided in Section 6(c)(v)
below.

(iii) A monthly payment, on the first payroll date of each month, equal to the
monthly Executive’s COBRA health care continuation coverage premium under
Section 4980B of the Code under the Company’s medical plan, for the period
following the Executive’s termination equal in duration to the Severance Period
described in Section 6(c)(i) above or

 

4



--------------------------------------------------------------------------------

until the date on which the Executive is eligible for coverage under a plan
maintained by a new employer or under a plan maintained by his/her spouse’s
employer, whichever is sooner, for himself/herself and, where applicable,
his/her spouse and dependents.

(iv) Any other amounts earned, accrued and owing but not yet paid under
Section 2 above (Base Salary and Bonus) and any benefits accrued and due under
any applicable benefit plans and programs of the Company.

(v) If the Executive is determined to be a Specified Executive (as defined in
Section 12(e) below), any amounts payable to him/her upon separation from
service that are deferred compensation under Section 409A of the Code shall be
postponed and shall be paid in a lump sum after the first to occur of (i) the
date that is six months following the Executive’s separation from service or
(ii) the Executive’s death. The lump sum payment of such postponed amounts shall
be made within five days following the end of the six-month period or within 60
days following the Executive’s death, as applicable. The Section 409A
postponement period shall not apply to:

(1) separation pay that is exempt from Section 409A under the separation pay
exception, which exempts an amount up to two times the lesser of (a) the
Executive’s annualized compensation for the year prior to the year of
separation, or (b) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code and which is paid no
later than the last day of the Executive’s second taxable year following the
taxable year in which his/her separation from service occurs; and

(2) any amount exempt from Section 409A under the short term deferral exception.

7. Voluntary Termination. The Executive may voluntarily terminate his/her
employment for any reason upon 30 days’ prior written notice. In such event,
after the effective date of such termination, no payments shall be due under
this Agreement, except that the Executive shall be entitled to any amounts
earned, accrued and owing but not yet paid under Section 2 above and any
benefits accrued and due under any applicable benefit plans and programs of the
Company.

8. Disability. If the Executive incurs a Disability (as defined in Section 12
below) during the Term, the Executive’s employment shall terminate on the date
of Disability. If the Executive’s employment terminates on account of
Disability, the Executive shall be entitled to receive any amounts earned,
accrued and owing but not yet paid under Section 2 above and any benefits
accrued and due under any applicable benefit plans and programs of the Company.

 

5



--------------------------------------------------------------------------------

9. Death. If the Executive dies while employed by the Company, the Executive’s
employment shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company. Otherwise, the Company shall have no
further liability or obligation under this Agreement to the Executive’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through the Executive.

10. Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for any amounts earned, accrued and owing but
not yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company.

11. Change of Control.

(a) Effect of Triggering Transaction on Grants. The portion of all outstanding
Grants (as such term is defined in the Equity Compensation Plan), which are not
fully exercisable or otherwise are subject to restrictions, held by Executive
immediately before the occurrence of any Triggering Transaction shall be
exercisable and all restrictions on such Grants shall lapse after the occurrence
of any Triggering Transaction, as follows:

(i) With respect to such Grants held by Executive if he or she, immediately
after the occurrence of such Triggering Event, (x) is an employee of the Company
or (y) becomes an employee of a Constituent Entity:

(A) Such Grants shall become exercisable, and any restrictions on such Grants
shall lapse, in each case in accordance with the terms of the respective Grants;
or

(B) Within twelve (12) months after the occurrence of such Triggering
Transaction, if either (1) the Company or such Constituent Entity, as
applicable, terminates the employment of Executive for any reason other than a
Termination for Cause, death or disability or (2) Executive terminates for Good
Reason his or her employment by the Company or such Constituent Entity, as
applicable, then, in either case, all of such portion (which has not otherwise
become exercisable, or with respect to which such restrictions have not
otherwise lapsed, in accordance with Section 11(a)(i)(A) hereof) of such Grants
(including grants issued in replacement, assumption or conversion of Grants
pursuant to Section 11(b) below) shall become fully exercisable and such
restrictions shall lapse immediately, effective upon termination of Executive’s
employment.

(ii) With respect to outstanding Grants held by Executive that are not covered
by Section 11(a)(i) hereof, such Grants shall become exercisable, if at all, in
the manner determined by the Committee (as defined in the Equity Compensation
Plan) pursuant to the Equity Compensation Plan.

 

6



--------------------------------------------------------------------------------

(b) Adjustment of Grants upon Occurrence of Triggering Transaction. Effective
upon the occurrence of any Triggering Transaction, a) all outstanding Options
and SARs (as such terms are defined in the Equity Compensation Plan) that are
not exercised shall be assumed by, or replaced with comparable options or rights
by the surviving corporation (or a parent or subsidiary of the surviving
corporation), and b) other outstanding Grants that remain in effect after such
Triggering Transaction shall be converted to similar grants of the surviving
corporation (or a parent or subsidiary of the surviving corporation). For
purposes of the preceding sentence, the terms “comparable” and “similar” shall
be interpreted in the context of the economic value, duration and other rights
of each Grant adjusted pursuant to this Section 11(b).

(c) Application of Section 280G of the Code. In the event a Change of Control
occurs and the Executive becomes entitled to any benefits or payments in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code)
under this Agreement, or any other plan, arrangement, or agreement with the
Company (the “Payments”), and such benefits or payments would (in the absence of
this Section 11(c)) be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed), the
aggregate present value of the Payments under this Agreement shall be reduced
(but not below zero) to the Reduced Amount (as defined below), if reducing the
Payments under this Agreement will provide the Executive with a greater net
after-tax amount than would be the case if no reduction was made. The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Payments without causing any Payment under this
Agreement to be subject to the Excise Tax, determined in accordance with
Section 280G(d)(4) of the Code. The Company shall reduce the Payments under this
Agreement by first reducing Payments that are payable in cash and then by
reducing non-cash Payments. The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this
Section 11(c), shall not of itself limit or otherwise affect any other rights of
the Executive other than pursuant to this Agreement.

(i) Determinations; Timing of Payments. All determinations to be made under this
Section 11(c) shall be made by the Company’s independent public accounting firm
as in effect immediately prior to the Change of Control or another qualified
independent firm selected by the Company before the Change of Control (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations to the Company and Executive within 10 business days of
the event that gives rise to the “excess parachute payment.” Any such
determination by the Accounting Firm shall be binding upon the Company and the
Executive. Within five days after the Accounting Firm’s determination, the
Company shall pay (or cause to be paid) or distribute (or cause to be
distributed) to or for the benefit of the Executive such amounts as are then due
to the Executive under this Agreement.

(ii) Computation. For purposes of determining whether any of the Payments will
be subject to the Excise Tax, the amount of such Excise Tax, and the amount of
any Reduced Amount, the Accounting

 

7



--------------------------------------------------------------------------------

Firm shall take into account any relevant guidance under the Code and the
regulations thereunder, including, but not limited to, the following:

(A) The amount of the Payments which shall be treated as subject to the Excise
Tax shall be equal to the amount of excess parachute payments within the meaning
of Section 280G(b)(1) of the Code, as determined by the Accounting Firm;

(B) The value of any non-cash benefits or any deferred or accumulated payment or
benefit shall be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code; and

(C) The value of the non-competition covenants contained in this Agreement shall
be taken into account to reduce “parachute payments” to the maximum extent
allowable under Section 280G of the Code. The Company or the Accounting Firm may
retain a third-party valuation expert in order to determine the value of such
covenants. The Accounting Firm shall be entitled to rely upon such expert
valuation in making its determinations under this Section 11.

For purposes of the determinations under this Section 11, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Executive’s residence, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

(iii) Overpayments and Underpayments. If as a result of a final IRS
determination that any payments will have been made by the Company which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder, any such Overpayment shall be treated for all purposes as a
loan to the Executive which the Executive shall repay to the Company, together
with interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code (the “Federal Rate”). If as a result of a final IRS determination
that additional payments which have not been made by the Company could have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive, together with interest at the Federal Rate.

(iv) Fees. All of the fees and expenses of the Accounting Firm in performing the
determinations referred to this Section 11(c) shall be borne solely by the
Company.

 

8



--------------------------------------------------------------------------------

(v) Statutory Application. The limitations of this Section 11(c) shall only
apply if payments under this Agreement are subject to Section 280G at the time
of the Change of Control.

12. Definitions.

(a) Disability. For purposes of this Agreement, the term “Disability” shall mean
the Executive is unable substantially to perform the essential duties and
responsibilities under this Agreement to the full extent required by the Board
by reason of mental or physical illness, injury or any other cause for six
consecutive months, or for more than nine months in the aggregate during any
period of 12 consecutive calendar months.

(b) Cause. For purposes of this Agreement, “Cause” shall mean any of the
following grounds for termination of the Executive’s employment: (i) the
Executive is convicted of a felony, (ii) in the reasonable determination of the
Board, the Executive has committed an intentional act of fraud, embezzlement, or
theft or engaged in gross negligence in connection with the Executive’s duties
in the course of his/her employment with the Company, (iii) the Executive
intentionally breached the Executive’s obligations under this Agreement,
including inattention to or neglect of duties and shall not have remedied such
breach within 30 days after receiving written notice from the Board specifying
the details thereof, provided, however, that in any case under this clause
(iii), the act or failure to act by the Executive is materially harmful to the
business of the Company, and (iv) the failure by the Executive to follow the
lawful directives of the Company’s Chief Executive Officer or its Board,
provided that (other than in the case of those actions or omissions set forth in
clause (i) and (ii) above) the Executive shall have been given reasonably
detailed notice that such an event constituting Cause for termination has
occurred and shall have been given at least 30 days opportunity to take remedial
action but shall have failed or refused to do so. For purposes of this
Agreement, an act or omission on the part of the Executive shall be deemed
“intentional” or “gross negligence” only if it was done by the Executive in bad
faith, not merely an error in judgment, and without reasonable belief that the
act or omission was in the best interest of the Company.

(c) Good Reason. For purposes of this Agreement, the occurrence of one or more
of the following actions after the occurrence of a Change of Control shall
constitute “Good Reason”: (i) a material reduction in the Executive’s Base
Salary except as part of an across the board reduction applicable to executives
generally, or (ii) any requirement that the Executive be based 35 or more miles
from the facility where the Executive is based immediately prior to the Change
of Control. The Executive must give the Company written notice within 90 days
following the event that constitutes Good Reason and the Executive’s termination
must occur within one year following such event.

(d) Change of Control. For purposes of this Agreement, “Change of Control” shall
have the same meaning ascribed to such term under the Equity Compensation Plan.

(e) Specified Executive. For purposes of this Agreement, “Specified Executive”
shall mean an employee who, at any time during the 12-month period ending on the
identification date (defined below), is (i) an officer of the Company or a
member of its controlled group (as determined for purposes of Section 416(i) of
the Code) who has annual compensation greater

 

9



--------------------------------------------------------------------------------

than $135,000 (or such other amount as may be in effect under Section 416(i)(1)
of the Code), (ii) a 5% owner of the Company or (iii) a 1% owner of the Company
who has annual compensation greater than $150,000. The identification date shall
be each December 31, and the determination of Specified Executives as of such
identification date shall apply for the 12-month period following April 1 after
the identification date. The determination of Specified Executives, including
the number and identity of persons considered officers, shall be made by the
Company in accordance with the provisions of Sections 416(i) and 409A of the
Code and the regulations issued thereunder.

(f) Equity Compensation Plan. For purposes of this Agreement, “Equity
Compensation Plan” shall mean the Company’s 2007 Omnibus Equity Compensation
Plan, as in effect on the date hereof and as it may be amended from time to
time, or any successor plan.

(g) Triggering Transaction. For purposes of this Agreement, “Triggering
Transaction” shall mean any Change of Control:

(i) in which either: (1) the outstanding shares of Company Stock (as such term
is defined in the Equity Compensation Plan), will be canceled; or (2) as a
result of which the Company Stock no longer will be listed for trading on any
Designated Exchange; and

(ii) in connection with which the holders of Company Stock will have the right
to receive consideration consisting of another entity’s capital stock or other
equity securities, listed for trading on any Designated Exchange; and

(iii) after which the Equity Compensation Plan is either: (A) continued in
effect by the Company; or (B) is assumed or otherwise continued similarly by the
appropriate Constituent Entity.

(h) Constituent Entity. For purposes of this Agreement, “Constituent Entity”
shall mean any entity, other than the Company, engaged in any Change of Control.

(i) Designated Exchange. For purposes of this Agreement, “Designated Exchange”
shall mean a stock exchange for the public trading of stock such as the New York
Stock Exchange, Nasdaq or AMEX.

13. Restrictive Covenants.

(a) Non-Competition. During the Term and the duration of the Severance Period
beginning on the date the Executive’s employment terminates, for any reason (the
“Restriction Period”), the Executive hereby agrees that he/she will not, without
the Company’s express written consent, engage (directly or indirectly) in any
employment or business activity which designs, manufactures, sells, licenses or
markets any technologies or competing products of the Company or any of its
subsidiaries or affiliates, or would otherwise conflict with the Executive’s
employment by the Company. Such products and technologies include those products
and technologies which the Company or any of its subsidiaries or affiliates has
developed, manufactured, sold, licensed or marketed now or, at the time of
termination of Executive’s

 

10



--------------------------------------------------------------------------------

employment, may be in the process of developing, manufacturing, selling,
licensing or marketing.

(b) Non-Solicitation and Non-Hire of Company Personnel. During the Term and for
the Restriction Period, the Executive hereby agrees that he/she will not, either
directly or through others, hire or attempt to hire, any current or former
employee of the Company, or solicit or attempt to solicit any current or former
employee, consultant or independent contractor of the Company to change or
terminate his, her or its relationship with the Company or otherwise to become
an employee for or of any other person or business entity, unless more than 12
months shall have elapsed between the last day of such person’s employment or
service with the Company and the first date of such solicitation or hiring or
attempt to solicit or hire.

(c) Non-Solicitation of Customers. During the Term and for the Restriction
Period, the Executive hereby agrees that he/she will not, either directly,
through others or on behalf of third parties, solicit, divert or appropriate, or
attempt to solicit, divert or appropriate any customer or actively sought
prospective customer of the Company for the purpose of providing such customer
or actively sought prospective customer with services or products competitive
with those offered by the Company during the Term.

(d) Non-Disparagement. Executive agrees that Executive will not disparage the
Company, its subsidiaries and parents, and their respective officers, directors,
employees, and agents, and its and their respective successors and assigns,
heirs, executors, and administrators, or make any public statement reflecting
negatively on the Company, its subsidiaries and parents, and their respective
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, to third parties,
including any matters relating to the operation or management of the Company,
irrespective of the truthfulness or falsity of such statement.

(e) Proprietary Information. At all times during the Term and at all times
thereafter, the Executive will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (as defined below), except as such disclosure, use or publication
may be required in connection with the Executive’s work for the Company, or
unless the Company expressly authorizes such disclosure in writing or disclosure
is required by law or in a judicial or administrative proceeding, in which event
the Executive shall promptly notify the Company of the required disclosure and
assist the Company if it determines to resist the disclosure. “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company, its affiliated entities and partners,
including but not limited to information relating to financial matters,
investments, budgets, business plans, marketing plans, personnel matters,
business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship.

(f) Invention Assignment. The Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, reports, and all similar
or related information which relates to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while employed by the
Company (“Work Product”) belong to the Company.

 

11



--------------------------------------------------------------------------------

The Executive will promptly disclose such Work Product to the Company and
perform all actions reasonably requested by the Company (whether during or after
the Term) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorneys and other instruments).

(g) Return of Company Property. Upon termination of the Executive’s employment
with the Company for any reason whatsoever, voluntarily or involuntarily, and at
any earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in the Executive’s possession, under the Executive’s control or
to which the Executive may have access. The Executive will not reproduce or
appropriate for the Executive’s own use, or for the use of others, any property,
Proprietary Information or Company inventions.

14. Legal and Equitable Remedies. Because the Executive’s services are personal
and unique and the Executive has had and will continue to have access to and has
become and will continue to become acquainted with the Proprietary Information
of the Company, and because any breach by the Executive of any of the
restrictive covenants contained in Section 13 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 13 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 13. The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 13 are unreasonable
or otherwise unenforceable. The Executive irrevocably and unconditionally
(a) agrees that any legal proceeding arising out of this paragraph may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Chester County,
Pennsylvania, (b) consents to the non-exclusive jurisdiction of such court in
any such proceeding, and (c) waives any objection to the laying of venue of any
such proceeding in any such court. The Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.

15. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before an arbitrator agreed to by both parties. If the parties cannot agree upon
the choice of arbitrator, the Company and Executive will each choose an
arbitrator. The two arbitrators will then select a third arbitrator who will
serve as the actual arbitrator for the dispute, controversy or claim. Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or

 

12



--------------------------------------------------------------------------------

by virtue of the Agreement. Each party shall be responsible for its own
expenses, unless the Executive shall prevail in an arbitration proceeding as to
any material issue, in which case the Company shall reimburse the Executive for
all reasonable costs, expenses and fees relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

16. Survival. The respective rights and obligations of the parties hereunder
shall survive the termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

17. Mitigation. The Company’s obligations to make payments under this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or others.

18. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Orthovita, Inc.

77 Great Valley Parkway

Malvern, PA 19355

Attention: Vice President, Human Resources

If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section or as provided on the Company’s website,
www.orthovita.com.

19. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes that the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

20. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

13



--------------------------------------------------------------------------------

21. Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Sections 13
and 14, will continue to apply in favor of the successor.

22. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto and supersedes any and all prior agreements and understandings
concerning the Executive’s employment by the Company. This Agreement may be
changed only by a written document signed by the Executive and the Company.

23. Section 409A of the Code.

(a) This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Section 409A, to the
extent applicable. Severance benefits under the Agreement are intended to be
exempt from Section 409A under the “separation pay exception,” to the maximum
extent applicable, or another exemption. Notwithstanding anything in this
Agreement to the contrary, if required by Section 409A, if the Executive is
considered a “specified employee” for purposes of Section 409A and if payment of
any amounts under this Agreement is required to be delayed for a period of six
months after separation from service pursuant to Section 409A, payment of such
amounts shall be delayed as required by Section 409A, and the accumulated
amounts shall be paid in a lump sum payment within ten days after the end of the
six-month period. If the Executive dies during the postponement period prior to
the payment of benefits, the amounts withheld on account of Section 409A shall
be paid to the personal representative of the Executive’s estate within 60 days
after the date of the Executive’s death.

(b) All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A.
For purposes of Section 409A of the Code, the right to a series of payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of a payment. All reimbursements and in-kind benefits provided
under the Agreement shall be made or provided in accordance with the
requirements of Section 409A.

24. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or

 

14



--------------------------------------------------------------------------------

application and shall not invalidate or render unenforceable such provision or
application in any other jurisdiction. If any provision is held void, invalid or
unenforceable with respect to particular circumstances, it shall nevertheless
remain in full force and effect in all other circumstances.

25. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of the
Commonwealth of Pennsylvania without regard to rules governing conflicts of law.

26. Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be an original, but all
of which together shall constitute one instrument.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
                                        .

 

ORTHOVITA, INC. By:  

 

  President and Chief Executive Officer EXECUTIVE

 

 

16